Opinion by
Porter, J.,
We are of opinion that the written agreement upon which this case arises is a bailment for use, and not a conditional sale of the chattels described therein. So clear is this proposition that we are impelled neither by necessity nor inclination to demonstrate it by a review of the many reported cases.
The only provision in the agreement which is perhaps not usual, is that the lessee shall be liable in case of injury to, or death of, the animals leased. In Rowe v. Sharp, 51 Pa. 26, the lessee agreed to keep the goods insured. The Supreme Court did not regard this feature of the case as worthy of comment. Here the lessee agreed in effect to become himself the insurer. We find nothing in this to indicate that the title to the property leased was intended to vest in the lessee.
*256This property was not attempted to be sold by the sheriff until there had been defaults by the lessee. After these defaults, and after the expiration of the term of the lease, the lessor accepted payment of a sum of $50.00 from the lessee. This is in our opinion to be construed only as a payment on account of the rent in arrear. It does not of itself imply that the terms of the lease were extended or that the option to buy the property was not gone by reason of previous defaults.
The option to buy was dependent upon the performance of the obligations imposed by the lease. Failure in the latter entailed forfeiture of the former.
It is however argued that under the authority of Edwards’ App., 105 Pa. 103, the purchasers at the sheriff’s sale acquired the lessee’s right to pay the balance which would make up the amount of the stipulated purchase money. It does not appear in this case that the sheriff sold or the defendants bought “ the bailee’s interest ” under the contract. The title to the specific chattels was attempted to be passed by the sale. But even if the bailee’s interest were specifically sold, under Edwards’ App., supra, “ no right in the bailor will thereby be extinguished.” Here the right of the bailor was to retake the leased property for failure on the part of the lessee to fulfill the obligations of the lease. To assert this right was not to invoke a forfeiture, but to enforce a contractual obligation expressed in words and implied in law: Jones v. Wands, 1 Pa. Superior Ct. 269. We are therefore of the opinion that the defendants took no title under the sheriff’s sale.
It must be remembered that the defendants bid at the sale with notice of the plaintiffs’ claim of title, and while the result we have reached may seem to give to the lessor an undue advantage in this particular case, it is but the enforcement of his rights under his contract and the logical and necessary application of a rule of law which has been adopted by the courts because of its beneficence in general application.
The assignments of error are therefore sustained; the judgment of the court below is reversed, and a venire facias de novo is awarded.